COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
 CLAUDIA LOZANO,                                                  No. 08-18-00221-CV
                                                 §
                              Appellant,                             Appeal from the
                                                 §
 V.                                                                120th District Court
                                                 §
 SHYRELL ZANELL SHAW,                                           of El Paso County, Texas
                                                 §
                               Appellee.                          (TC# 2017DCV2434)
                                                 §

                                       JUDGMENT

       The Court has considered this cause on the Appellant’s motion to dismiss the appeal, and

concludes the motion should be granted and the appeal should be dismissed, in accordance with

the opinion of this Court. We therefore dismiss the appeal. Costs of this appeal are taxed against

Appellant. See TEX.R.APP.P. 42.1(d). This decision shall be certified below for observance.


       IT IS SO ORDERED THIS 7TH DAY OF FEBRUARY, 2019.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.